Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21493 BlackRock Strategic Dividend Achievers Trust (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock Strategic Dividend Achievers Trust 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: October 31, 2007 Date of reporting period: January 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) JANUARY 31, 2007 BlackRock Strategic Dividend Achievers Trust (BDT) (Percentage of Net Assets) Shares Description Value LONG-TERM INVESTMENTS99.3% Common Stocks99.3% Automotive3.5% Genuine Parts Co. $ Harsco Corp. Superior Industries Intl., Inc. Total Automotive Basic Materials2.7% RPM Intl., Inc. Sonoco Products Co. Total Basic Materials Building & Development0.6% ABM Industries, Inc. Consumer Products13.8% Avery Dennison Corp. La-Z-Boy, Inc. Lancaster Colony Corp. Meridian Bioscience, Inc. Polaris Industries, Inc. Sherwin-Williams Co. Stanley Works (The) SUPERVALU, Inc. Universal Corp. VF Corp. Total Consumer Products Energy16.5% American States Water Co. Atmos Energy Corp. Black Hills Corp. California Water Service Group Consolidated Edison, Inc. MDU Resources Group, Inc. MGE Energy, Inc. National Fuel Gas Co. New Jersey Resources Corp. Otter Tail Corp. Peoples Energy Corp. Piedmont Natural Gas Co. Pinnacle West Capital Corp. UGI Corp. Vectren Corp. WGL Holdings, Inc. WPS Resources Corp. Total Energy Financial Institutions38.1% Alfa Corp. Arthur J. Gallagher & Co. Associated Banc-Corp. Astoria Financial Corp. BancorpSouth, Inc. Bank of Hawaii Corp. Chemical Financial Corp. Cincinnati Financial Corp. Citizens Banking Corp. Comerica, Inc. Commerce Group, Inc. Community Bank System, Inc. Compass Bancshares, Inc. Erie Indemnity Co., Class A Fidelity National Title Group, Inc. First Charter Corp. 1 BlackRock Strategic Dividend Achievers Trust (BDT) (continued) (Percentage of Net Assets) Shares Description Value Financial Institutions(contd) First Commonwealth Financial Corp. $ First Financial Holdings, Inc. FirstMerit Corp. FNB Corp. Fulton Financial Corp. Harleysville Group, Inc. Harleysville National Corp. Mercury General Corp. Old National Bancorp Old Republic Intl. Group Park National Corp. Peoples Bank Popular, Inc. Regions Financial Corp. S&T Bancorp, Inc. Sky Financial Group, Inc. Sterling Bancorp Susquehanna Bancshares, Inc. TCF Financial Corp. TD Banknorth, Inc. United Bankshares, Inc. Valley National Bancorp Washington Federal, Inc. WesBanco, Inc. Wilmington Trust Corp. Total Financial Institutions Health Care1.0% Hillenbrand Industries, Inc. Industrials8.8% Bandag, Inc. Bemis Co. Leggett & Platt, Inc. LSI Industries, Inc. McGrath Rentcorp ServiceMaster Co. Vulcan Materials Co. WW Grainger, Inc. Total Industrials Media0.9% New York Times Co. Real Estate Investment Trust10.2% Colonial Properties Trust Duke Realty Corp. EastGroup Properties, Inc. Health Care Property Investors, Inc. Healthcare Realty Trust, Inc. Lexington Realty Trust Liberty Property Trust National Retail Properties, Inc. Realty Income Corp. Sun Communities, Inc. United Dominion Realty Trust, Inc. Universal Health Realty Income Trust Washington Real Estate Investment Trust Weingarten Realty Investors Total Real Estate Investment Trust Technology3.2% Fidelity National Information Services, Inc. 2 BlackRock Strategic Dividend Achievers Trust (BDT) (continued) (Percentage of Net Assets) Shares Description Value Technology(contd) Pitney Bowes, Inc. $ Total Technology Total Common Stocks (cost $369,940,485) MONEY MARKET FUND0.7% Fidelity Institutional Money Market Prime Portfolio (cost $3,164,421) Total investments100.0% (cost $373,104,906 1 ) $ Liabilities in excess of other assets0.0% ) Net Assets100.0% $ 1 Cost for federal income tax purposes is $372,264,595. The net unrealized appreciation on a tax basis is $77,208,446, consisting of $82,377,573 gross unrealized appreciation and $5,169,127 gross unrealized depreciation. For Trust compliance purposes, the Trusts sector and industry classifications refer to any one or more of the Standard Industry Codes as defined by the SEC. This definition may not apply for purposes of this report, which may combine sector and industry sub-classifications for reporting ease. 3 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have evaluated the Registrant's disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock Strategic Dividend Achievers Trust By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: March 28, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 4
